

Exhibit 10.1
SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 4 day of November, 2009, by and between SILICON VALLEY BANK
(“Bank”) and ENCISION INC. a Colorado corporation (“Borrower”) whose address is
6797 Winchester Cir., Boulder CO  80301.
 
RECITALS
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of November 10, 2006, as amended by a Default Waiver and
First Amendment, dated September 3, 2008 (as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to
(i) extend the Revolving Line Maturity Date and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.
 
D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.
 
2.1           Section 6.6 of the Loan Agreement is hereby amended, in part, to
delete the dollar amount “$750” and replace it with the dollar amount “$850”
therein.
 
2.2           The definition of Revolving Line Maturity Date in Section 13.1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
 
“Revolving Line Maturity Date” is November 8, 2011.
 
2.3           In addition to all other fees and Bank Expenses due and payable
from time to time under the Loan Agreement, Borrower will pay a facility fee of
$10,000 on the date of this Amendment and an additional $10,000 facility fee on
November 9, 2010.

 
 

--------------------------------------------------------------------------------

 

3.           Limitation of Amendments.
 
3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 
2

--------------------------------------------------------------------------------

 
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto
(b) the due execution and/or delivery of the documents listed in the Closing
Checklist delivered to Borrower in connection with this Amendment and
(b) Borrower’s payment of the $10,000 facility fee referenced in Section 2.4
above and all Bank Expenses in connection herewith.
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK:
 
BORROWER:
     
SILICON VALLEY BANK
 
ENCISION INC.
     
By:
/s/ Chris Ennis
 
By:
/s/ John R. Serino
Print Name:
Chris Ennis
 
Print Name:
John R. Serino
Title:
Relationship Manager
 
Title:
President/CEO


 
3

--------------------------------------------------------------------------------

 